Citation Nr: 9904490	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  91-39 134	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical services incurred in connection with 
hospitalization of the veteran at the University of Tennessee 
at Knoxville, Tennessee, from February 5 to February 14, 
1990.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran served on active duty from November 1961 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1990 decision of the Medical Administration 
Services (MAS) of the VA Medical Center (VAMC) in Nashville, 
Tennessee.  It was determined that payment or reimbursement 
for the cost of unauthorized medical services in connection 
with treatment and hospitalization at LaFollette Medical 
Center and the University of Tennessee Medical Center in 
Knoxville, from January 20 to February 14, 1990, was not in 
order as a VA medical facility was feasibly available for 
treatment.


In May 1992, the Board remanded the case to the MAS for 
further development.  In July 1992, a VA physician reviewed 
the complete clinical records, including all private medical 
records from the veteran's emergency room treatment at 
LaFollette Medical Center on January 20, 1990, and subsequent 
hospital stay at the University of Tennessee from that date 
through February 14, 1990.  It was determined that a medical 
emergency existed when the veteran entered LaFollette Medical 
Center on January 20, 1990, that a VA medical facility was 
not feasibly available at that time, and that  an emergency 
existed when he was transported from LaFollette Medical 
Center to the University of Tennessee Medical Center on 
January 20, 1990.  Further, it was found that he could have 
been safely transferred to the nearest VA Medical Center on 
January 23, 1990.  Thus, the veteran received payment for the 
costs of his emergency room treatment at LaFollette Medical 
Center on January 20, 1990, and hospital stay at the 
University of Tennessee Medical Center from January 20 to 
January 23, 1990.  The remaining cost of medical care at the 
University of Tennessee Medical Center from January 23 to 
February 14, 1990, continued to be the subject of an appeal.

In January 1993, the Board denied the benefits sought on 
appeal.  In February 1993, a Motion for Reconsideration of 
that decision was filed with the Board.  A timely notice of 
appeal had also apparently been filed with the United States 
Court of Veterans Appeals (Court).  In April 1993, the Motion 
for Reconsideration of the January 1993 decision was granted 
by the Chairman of the Board pursuant to the provisions of 
38 U.S.C.A. § 7103 (West 1991).  In July 1993, the Court 
issued an order granting an unopposed motion by the Secretary 
of VA to remand the matter to the Board for reconsideration 
by an expanded section of the Board.


At the request of the Board, the veteran's records were 
reviewed by the Director of the VAMC Nashville, Tennessee, 
Surgical Service (Director).  In an opinion dated March 10, 
1994, the Director stated that the veteran should not have 
been transferred to a VAMC until at least February 4, 1990.  
The case was remanded by the Board in June 1994, in an effort 
to clarify certain inconsistencies in the findings by the 
Director.  It was thereafter found that VA should pay for the 
cost of the unauthorized hospitalization at the University of 
Tennessee Medical Center through February 4, 1990.  
Accordingly, the only issue that remained on appeal was 
whether the veteran was entitled to the payment or 
reimbursement of the cost of unauthorized medical services 
received from the University of Tennessee Medical Center from 
February 5 through February 14, 1990.


In November 1995, the Board issued a Reconsideration decision 
in which it denied the benefits sought on appeal.  The 
veteran appealed the Board's decision to the Court.  In 
November 1996, the Court granted an unopposed motion by the 
Secretary of VA to remand the matter to the Board.  The Court 
vacated the Board's November 1995 Reconsideration decision 
and remanded the matter to the Board for additional 
consideration.

In August 1997, the Board remanded the case to the RO for 
additional development and the case was returned to the Board 
in 1998.


REMAND

In the August 1997 remand the Board requested that the MAS 
determine the availability of beds on February 5, 1990, at 
the VAMC in Mountain Home, Tennessee, because it had been 
determined that "as of February 4, 1990, the veteran could 
have been safely transferred to the nearest VA Medical Center 
in Mountain Home, Tennessee[,] since the medical emergency 
ended and VA facilities were available."  A copy of a 
Medical Center Bed Status Report was included in the 
appellate record in 1998, but this is not the information 
specifically requested by the Board in the August 1997 
remand, and the appellate record should contain the requested 
information.  The United States Court of Veterans Appeals has 
held that a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the August 1997 remand, the Board also requested that the 
MAS make a new determination with regard to whether a VA 
medical facility was feasibly available to provide 
appropriate care for the veteran from February 5 to February 
14, 1990, and whether additional payment of the cost of 
unauthorized medical expenses should be made.  An opinion 
from a Clinical Director dated in October 1998 was added to 
the appellate record.  This opinion is to the effect that the 
veteran could have been transferred to a VA medical facility 
on January 24, 1990, and that this opinion was different from 
the surgeon who previously reviewed the record.  This opinion 
does not provide the specific information requested in the 
August 1997 Board remand.

In view of the above, the case is again REMANDED to the RO 
for the following actions:

1.  The MAS should prepare a report for 
the appellate record that specifically 
determines the availability of beds on 
February 5, 1990, at the VAMC in Mountain 
Home, Tennessee.



2.  The MAS should make a new 
determination with regard to whether a VA 
facility was feasibly available to 
provide appropriate care for the veteran 
from February 5 to February 14, 1990, and 
whether additional payment of the cost of 
unauthorized medical services incurred in 
connection with hospitalization of the 
veteran at the University of Tennessee at 
Knoxville, Tennessee, from February 5 to 
February 14, 1990, should be made.


3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.


The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO 
and MAS.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 




Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	EILEEN M. KRENZER	J. F. GOUGH


		
	N. R. ROBIN
	


			
	L. W. TOBIN	J. E. DAY


		
	M. CHEEK
Members, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


